DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 3, 4, and 6-9 stand allowed.  Claims 11-17 stand objected to for being substantial duplicates of claims 1, 3, 4, and 6-9.  Claims 2, 5, 10, and 18 were previously canceled.
Applicants canceled claims 11-17.  No further changes were made.
Claim objection: Applicants’ cancellation of claims 11-17 renders moot the previously noted objection.  The objection is withdrawn as moot.
Updated searches yielded no further references that anticipate or render obvious the claims, or that could be used with the previously identified prior art references to render obvious the claims.  For these reasons, claims 1, 3, 4, and 6-9 are allowed.
Note: No amendments to the claims are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1, 3, 4, and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the electromagnetic wave absorbing thermal conductive 
With regard to claims 3, 4, and 6-9: The claims have been found allowable due to their dependency from claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Victoria K. Hall/Primary Examiner, Art Unit 2897